DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2019/057256 filed 08/28/2019, which claims benefit of Application No. PCT/IB2018/056831, filed 09/07/2018, has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2022 were filed after the mailing date of the Non-Final Rejection on 01/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (JPH-04346628-A) have been fully considered and are persuasive in view of the amendments made 03/01/2022. All previous rejections have been withdrawn.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the last two claims within the claim set dated 03/01/2022 by correcting the numbering error following claim 32, and by adding the word “two” within newly renumbered claim 33. The last two claims should be rewritten as follows:

Claim 33: The cooling roll according to claim 29, wherein the hollow cylindrical shape has at least two cooling channels therein, wherein each of the at least two cooling channels are disposed parallel to the axle and have a corresponding injector and return. 

Claim 34: The cooling roll according to claim 20, wherein the plurality of injectors are disposed on both sides of the cooling channels alternatively, such that each adjacent injector of the plurality of injectors are arranged on opposite sides of the cooling channels. 

Authorization for this examiner’s amendment was given in an interview with Cary Kappel on 04/22/2022.

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a cooling roll comprising an axle, a sleeve having a length in an axial direction, and defining a radial direction and a circumferential direction and a diameter. The sleeve includes from an inside to an outside: an inner cylinder having a periphery and an inner cylinder length. The sleeve includes a plurality of magnets on the periphery disposed along at least a portion of the inner cylinder length, each magnet being defined by a magnet width in the circumferential direction, a height in the radial direction and a length in the axial direction. The cooling roll includes a cooling system surrounding at least a portion of said plurality of magnets, the cooling system and the plurality of magnets being separated by a gap defined by a gap height in the radial direction, the gap height being a smallest distance between one of the plurality of magnets and the cooling system above. The magnet width of each of the magnets satisfying the following formula: gap height × 1.1 ≤ magnet width ≤ gap height × 8.6. 

The closest prior art includes the following:

Araki (JPH-04346628-A)
Araki teaches a cooling roll comprising an axle (Figure 1; paragraph [0008]). Araki teaches a sleeve having a length in an axial direction, and defining a radial direction and circumferential direction, and a diameter (Figure 1; paragraph [0008]). Araki teaches the sleeve including from inside to outside, an inner cylinder having a periphery and an inner cylinder length (Figure 1; paragraph [0008]). Araki teaches a plurality of magnets on the periphery disposed along at least a portion of the inner cylinder length, each magnet being defined by a magnet width in the circumferential direction, a height in the radial direction, and a length in the axial direction (Figure 1; paragraph [0008]). Araki teaches a cooling system surrounding at least a portion of said plurality of magnets (Figure 1; paragraphs [0007]-[0009]). Araki teaches the cooling system and the plurality of magnets being separated by a gap defined by a gap height in the radial direction, the gap height being a smallest distance between one of the plurality of magnets and the cooling system above (Figure 1; paragraphs [0007]-[0009]).
However, Araki does not depict and is otherwise silent to the magnet width of each of the magnets satisfying the following formula: gap height x 1.1 ≤ magnet width ≤ gap height x 8.6

Imanari (U.S. 2010/0219567)
Imanari teaches a process line control apparatus and method for controlling the process line (abstract). Imanari teaches a cooling roll having a speed between 0.3 m·s-1 and 20 m·s-1 (paragraphs [0098]-[0099]). Imanari teaches these speeds, in part, enable the production of quality strip material (paragraph [0118]). 
However, Imanari does not depict and is otherwise silent to a periphery of magnets satisfying the following formula: gap height x 1.1 ≤ magnet width ≤ gap height x 8.6

George (U.S. Patent No. 4,993,478)
George teaches a uniformly-cooled casting wheel (abstract). George teaches a cooling system being made of a metallic part including at least two cooling channels, a coolant flowable through the at least two cooling channels, and flowing the coolant in the cooling channels in opposite directions in adjacent cooling channels (column 3, line 59 through column 4, line 2). George teaches this methodology provides a uniform pattern of cooling (column 3, lines 64-66). 
However, George does not depict and is otherwise silent to a periphery of magnets satisfying the following formula: gap height x 1.1 ≤ magnet width ≤ gap height x 8.6

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735      



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735